Citation Nr: 0405883	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  00-05 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than July 2, 1991, 
for the assignment of a 100 percent evaluation for residuals 
of major depression with anxiety disorder and personality 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from March 1975 to August 
1977.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Winston Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran testified at a video teleconference in June 2001 
before the undersigned Veterans Law Judge, who was designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7102 (West 2002).  A transcript of the 
hearing testimony has been associated with the claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on her part.


REMAND

A June 1999 rating decision granted an increased rating from 
10 percent to 100 percent for service-connected residuals of 
major depression with anxiety disorder and personality 
disorder, effective from February 1993, from which the 
veteran perfected a timely appeal.  An October 2001 Board 
decision granted the veteran an effective date of July 2, 
1991.  The veteran appealed the decision.  In May 2003, the 
veteran, through her attorney, and the Secretary of VA, filed 
a Joint Motion For Partial Remand (motion).  In a June 2003 
Order, the Court of Appeals for Veterans Claims (Court) 
granted the motion, vacated the Board's October 2001 
decision, with respect to its denial of an effective date for 
the 100 percent rating prior to July 2, 1991, and remanded 
the case to the Board for further appellate review.

The sole basis for the motion, and for the Court's order, was 
that the October 2001 Board decision did not adequately 
discuss the notice requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), and the applicability of the VCAA to the 
veteran's case, if any, and VA's compliance with the VCAA as 
it may relate to the veteran's case.

The VCAA redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2003), implement 
the VCAA.  On the date the VCAA went into effect, the 
veteran's appeal was pending before the Board.  Nonetheless, 
the Secretary of Veterans Affairs has determined that the 
VCAA is applicable to all claims filed before the date of 
enactment and not yet final as of that date.  66 Fed. Reg. 
45,629 (2001); Opinion of The General Counsel 7-2003 
(November 19, 2003).

In this case the appellant initially argued that she was 
entitled to an effective date of April 12, 1991, for the 
assignment of a 100 percent rating.  The October 2001 Board 
decision thus granted the veteran most, but not all, of the 
benefit she sought.  However, in connection with her appeal 
to the Court, she claimed that such effective date should go 
back to 1977, consistent with her discharge from military 
service.  

In assigning effective dates for increased ratings, 
generally, the date of receipt of the claim or date 
entitlement arose will be assigned, whichever is later.  38 
C.F.R. § 3.400(o)(1).  If, however, the claim is filed within 
one year of the date that the evidence shows that an increase 
in disability has occurred, the effective date is the 
earliest date as of which an increase is factually 
ascertainable (not necessarily the date of receipt of the 
evidence).  38 C.F.R. § 3.400(o)(2).  See also Harper v. 
Brown, 10 Vet. App. 125, 126-27.  The provisions of 38 C.F.R. 
§ 3.157 provide, in general, that the effective date of 
compensation benefits will be the date of receipt of the 
claim or the date when entitlement arose, whichever is the 
later.  However, receipt of clinical reports of examination 
or hospitalization may serve as informal claims "for increase 
or to reopen."  The date of receipt of such clinical evidence 
may serve to form the basis for an earlier effective date for 
the subsequent award of VA benefits if such benefits derive 
from (1) a claim for increased evaluation or (2) an 
application to reopen a previously denied claim.  Thus it is 
imperative, under the circumstances of this case, that copies 
of all VA records of treatment or examination, prior to July 
1991 be obtained for inclusion in the claims folder.  

Therefore, out of an abundance of caution, the Board is 
constrained to remand the case for issuance of a VCAA notice 
letter, and to ensure that all VA records are obtained, 
rather than view the absence of notice as harmless error as 
it relates to the veteran's remaining issue of contention.  
See Huston v. Principi, 17 Vet. App. 195, 201-02 (2003).

Accordingly, the case is REMANDED for the following:

1.  The RO must ensure that all VA 
medical records pertaining to treatment 
or evaluation of the veteran's service-
connected psychiatric disorder, compiled 
prior to July 2, 1991, be obtained and 
incorporated in the claims file.  

2.  The RO must review the file and 
provide a letter to the veteran which 
specifically addresses the VCAA and its 
requirements of notice and assistance, 
and all applicable legal precedents 
thereon, as they relate to the specific 
issue of supporting a claim for 
entitlement to an earlier effective date 
for the granting of an increased rating.  
In addition to the other required 
information, the letter should 
specifically inform the veteran of the 
evidence already obtained by the RO and 
associated with the claim file.  Further, 
the veteran must be specifically informed 
as to what, if any, evidence she is to 
obtain, and what, if any, additional 
evidence the VA will obtain on her 
behalf.

3.  After the above is completed, the RO 
shall review all of the evidence obtained 
since the last supplemental statement of 
the case (SSOC) in light of all the other 
evidence of record, to include any 
additional evidence submitted by the 
veteran.  To the extent that the benefit 
sought on appeal remains denied, issue 
the veteran and her representative an 
SSOC and, if all is in order, return the 
case to the Board for further appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  



	(CONTINUED ON NEXT PAGE)


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




